sentence resulted from a conviction prior to the last overt act of the instant offense,’ the Court
should ‘treat [the offense] as a prior sentence’ for purposes of calculating criminal history,
‘and not as part of the instant offense.’” Sentencing Transcript at 11:1–10, ECF No. 646.
Applying that Guideline, the Court explained that Defendant’s prior federal sentence was “not
relevant conduct for the purposes of this offense,” and so would not warrant a downward
departure under USSG §§ 5G1.3 and 5K2.23. Id. at 12:19–13:13 (citing United States v.
Williams, 260 F.3d 160, 167 (2d Cir. 2011)).

        The issue of whether Defendant’s sentence should be reduced to account for the earlier
state sentence was raised in his sentencing submission only in a footnote. See ECF No. 637 at
14 n.12. The Presentence Report noted the existence of this sentence in calculating
Defendant’s criminal history score and indicated that it was related to some of the shootings
that were part of the offense of conviction, but treated it as a prior sentence and not part of the
offense conduct because of the guidance provided in Application Note 4 to USSG § 2E1.1.
PSR ¶ 120, ECF No. 634. The footnote in Defendant’s submission argued that “[i]f the Court
determines that conduct related to the alleged MBG racketeering enterprise is relevant to
calculating [Defendant’s] offense level . . . then [Defendant] should receive an additional 31-
month downward departure based on” USSG §§ 5G1.3 and 5K2.23. ECF No. 637 at 14 n.12.
“Arguments made only in a footnote are generally deemed to be waived.” Scott v. Chipotle
Mexican Grill, Inc., 315 F.R.D. 33, 45 (S.D.N.Y. 2016). But in any event, neither the PSR nor
the Court took the state sentence into account in calculating the offense level, and so this
argument should be rejected for the same reasons the Court rejected the request for a
downward departure as to the federal conviction.

    II. Additional Submissions

        The additional exhibits submitted by defense counsel after sentencing do not warrant a
change in the sentence imposed. Among them are a handwritten letter from Defendant to the
Court, ECF No. 643-1, and letters of support from Defendant’s employer, ECF No. 643-2; his
friends, coworkers, and acquaintances, ECF Nos. 643-3, 643-4, 643-9, 643-10, 643-11, 643-
12, 643-13; and staff at a community group that provided him support after his previous return
from incarceration, ECF Nos. 643-5, 643-6, 643-7, 643-8. Though some of these letters had
been submitted to the Court in 2017 in connection with a bail application, others, including
Defendant’s letter and his employer’s letter, had not. The Court has reviewed these
submissions carefully.

        The Court concludes that the documents submitted after sentencing would not have
altered its conclusion that the sentence sufficient, but no greater than necessary, to comply
with the purposes of sentencing was 20 years’ imprisonment followed by five years’
supervised release.1 The additional submissions point to the same considerations that
motivated the Court to impose that sentence (one significantly lower than the Guidelines
range). Accordingly, the Court adheres to the sentence imposed at sentencing on February 13,
2020, for the reasons stated at that hearing.

1
  Though its determination of the appropriate sentence remains the same, the Court is disturbed that defense counsel
failed to submit relevant letters of support in advance of sentencing, including Defendant’s letter to the Court
appealing for leniency.
                                                         2
   III. Request for New Counsel

        In response to Defendant’s letter to the Court requesting new counsel on appeal,
defense counsel indicated that, after filing a notice of appeal on Defendant’s behalf, they
intend to file a motion with the Second Circuit seeking the appointment of substitute counsel.
In light of that representation, the Court does not believe action is required on Defendant’s
request prior to the entry of judgment.

       SO ORDERED.

Dated: March 3, 2020
       New York, New York




                                                3
